        Case 1:14-cr-00028-PGG Document 122
                                        121 Filed 11/16/20
                                                  11/15/20 Page 1 of 2




                                                        MEMO ENDORSED:
                                                        The violation of supervised release hearing
                                                        in this action previously scheduled for
                                                        November 17, 2020 is adjourned to
                                                        February 18, 2021 at 11:15 a.m.

November 15, 2020

Via Email and ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse              Dated: November 16, 2020
40 Foley Square
New York, New York 10007

Re: United States v. Deleon
   14cr00028(PGG)

Dear Judge Gardephe:

       Jose Deleon is scheduled to appear before the Court on Tuesday, November
17th, 2020 at 11:00 a.m. in connection with a violation of supervised release
(“VOSR”) petition filed by the United States Probation Officer, Washington M.
Herrera. I write to seek an adjournment of this appearance until mid to late
February 2021 to allow the underlying state court matter, the basis for the
violation, to be resolved. Assistant United States Attorney Sarah Krissoff consents
to this application. We both, separately emailed Probation Officer Herrera for his
position but neither of us have received a response. It is my understanding that Mr.
Deleon has been compliant with his condition of release on both his New York State,
Bronx County bond and his bond issued in connection with his pending violation of
supervised release.

       The VOSR petition is premised solely on Mr. Deleon’s arrest in the Bronx on
a New York State, Bronx County indictment charging him and others with
participating in a narcotics distribution conspiracy. Due to the COVID-19 pandemic,
Mr. Deleon’s state case is not resolved. I have spoken with the attorney
representing him on state charges. He informed me that on behalf of Mr. Deleon he
has just filed motions. A reply to the Defense submission has yet to be filed and he
is unsure as to when the court will rule once the motions are fully submitted. He
further advised that in light of COVID, he cannot estimate when the case will
proceed to trial. Obviously, since Mr. Deleon’s pending state charges are the only
basis for the violation, to force Mr. Deleon would unfairly prejudice Mr. Deleon’s

                                         1
       Case 1:14-cr-00028-PGG Document 122
                                       121 Filed 11/16/20
                                                 11/15/20 Page 2 of 2




Bronx county case.

      Accordingly, I respectfully request the Court adjourn the November 17th court
appearance until sometime in late February, with the hope that at that time, Mr.
Deleon’s state case will be resolved and we will then have the ability to address his
pending violation.

Respectfully submitted,
     /s/
Donna R. Newman
Cc: AUSA Sarah Krissoff via ECF & email
    USPO Washington M. Herrera via email
    Jose Deleon via email




                                         2
